DAUKSCH, Judge.
This is an appeal from an order denying relief requested under a motion filed pursuant to Florida Rules of Criminal Procedure 3.860. The appellant has asserted he was denied effective assistance of counsel. Upon an examination of the record we find the appellant was quite well represented by his assistant public defender and that no coercion induced the appellant to plead. Therefore we affirm the order denying post conviction relief. We do note, however, the appellant was sentenced to the state penitentiary “at hard labor”. This is improper because there is no statute providing for sentences at hard labor in Florida any longer. McDonald v. State, 321 So.2d 453 (Fla. 4th DCA 1975). The order, judgment and sentence are affirmed except the words “at hard labor” are hereby deleted from the sentence.
ANSTEAD and LETTS, JJ., concur.